BatteE, J. We think that the evidence shows that Klein and Sherburne confederated to defeat the enforcement of the deed of trust executed to secure the payment of the two promissory notes of Klein which are held by the appellant; that, in pursuance of this agreement, Sherburne purchased the land in controversy from the State for Klein, or for Klein and himself; that the purchase from the State is fraudulent as to the deed of trust; and that Sherburne should be treated as a trustee holding the land as security for the payment of Klein’s two notes. The decree of the court below is, therefore, reversed, and the cause is remanded with instructions to the court to render a decree in accordance with this opinion, and for other proceedings.